ORDER
PER CURIAM.
Dedric A. Scott appeals the judgment of his convictions, after a jury trial in the Circuit Court of Jackson County, for one count of murder in the second degree, § 565.021; one count of assault in the first degree, § 565.050; and two counts of armed criminal action (ACA), § 571.015. As a result of his convictions, the appellant was sentenced to concurrent prison terms, in the Missouri Department of Corrections, of thirty years for murder, fifteen years for assault, and life imprisonment for both counts of ACA.
In his sole point on appeal, the appellant claims that the trial court erred in allowing the State, over his objection, to argue in its closing argument facts outside the record.
Affirmed. Rule 30.25(b).